Exhibit 10.4

 

PROPTECH ACQUISITION CORPORATION

3485 N. Pines Way, Suite 110
Wilson, WY 83014

 

November 21, 2019

HC PROPTECH PARTNERS I LLC

3485 N. Pines Way, Suite 110

Wilson, WY 83014

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between PropTech Acquisition Corporation (the
“Company”) and HC Proptech Partners I LLC (“HC”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on The Nasdaq Capital Market (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
U.S. Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) HC shall make available, or cause to be made available, to the Company,
at 3485 N. Pines Way, Suite 110, Wilson, WY 83014 (or any successor location of
HC), certain office space, utilities and secretarial and administrative support
as may be reasonably required by the Company. In exchange therefor, the Company
shall pay Trimaran the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) HC hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”) as a result of, or arising out of, this letter agreement, and hereby
irrevocably waives any Claim it may have in the future, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 



 

 

 

  Very truly yours,       PROPTECH ACQUISITION CORPORATION         By: /s/
Thomas D. Hennessy     Name: Thomas D. Hennessy     Title:   Co-Chief Executive
Officer and President

 

AGREED TO AND ACCEPTED BY:

HC PROPTECH PARTNERS I LLC

 

By: /s/ M. Joseph Beck     Name: M. Joseph Beck     Title:   Managing Member  

  

 

[Signature Page to Administrative Support Agreement]

 

 

 



 

